KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh (AK Bar No. 0411074)
Cori Mills (AK Bar No. 1212140)
Assistant Attorneys General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov
       cori.mills@alaska.gov

Attorneys for the State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 ALASKA LIBERTARIAN PARTY and             )
 JON WATTS,                               )
                                          )
               Plaintiffs,                )
                                          )
 v.                                       )
                                          )
 GAIL FENUMIAI, in her official           )        Case No. 3:20-cv-00127-JWS
 capacity as Director of Elections, KEVIN )
 MEYER in his official capacity as        )        DECLARATION OF
 Lt. Governor,                            )        GAIL FENUMIAI
                                          )
               Defendants                 )
                                          )

       I, Gail Fenumiai, declare under penalty of perjury that the following is true and

correct:

       1.       I am the Director of the Division of Elections for the State of Alaska and I

have personal knowledge of the matters stated in this affidavit.

       2.       On July 7, 2019, the Alaska Libertarian Party (ALP) sent a letter to me



            Case 3:20-cv-00127-JWS Document 12 Filed 06/29/20 Page 1 of 5
requesting reinstatement of limited political party status. On August 1, 2019, I responded

explaining that ALP had lost its political party status and would have to re-apply by filing

a petition. The letters are attached to this Declaration as Exhibits A and B respectively.

       3.       Each election cycle, nominating petition candidates under AS 15.25.140-

.200 submit notice of filing a nominating petition by June 1 in the election year, and in

order to get on the general election ballot, the candidate must submit signatures of

qualified voters by the date of the primary election equaling at least one percent of the

number of voters who cast ballots in the district for which the candidacy is sought in the

preceding general election. This is similar to the requirement for limited political parties

under AS 15.30.025, except for the deadline. Limited political parties do not have to

provide notice by June 1, but have to submit the petition at least 90 days before the

presidential general election. Both types of petitions can be filed at any time prior to the

deadlines provided.

       4.       At this point, the Division of Elections has not received any petitions from

other limited political parties. This is not all that surprising since the deadline for

submission of limited political parties is August 5, 2020 for this election cycle.

       5.       On the other hand, the Division of Elections has already received five

completed nominating petitions with signatures from individual candidates. Of the five

petitions submitted, four of them were submitted after Governor Dunleavy issued the

disaster declaration, and one was submitted in October 2019. To date, four of the five

petitions submitted have been found to contain sufficient qualified signatures for the

candidate to be placed on the ballot. The details of each of the nominating petitions that

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Declaration of Gail Fenumiai                                                     Page 2 of 5
            Case 3:20-cv-00127-JWS Document 12 Filed 06/29/20 Page 2 of 5
has been received and certified for the ballot are provided in the following paragraphs.

       6.       Nominating petition candidate Jamin L. Burton running for House District

7 turned in a total of 132 signatures on October 3, 2019. The minimum number of

qualified signatures needed was 73.

       7.       Nominating petition candidate Elijah M. Verhagen running for House

District 6 turned in a total of 77 signatures on June 1, 2020. The minimum number of

qualified signatures needed was 69.

       8.       Nominating petition candidate James Baisden running for House District 30

turned in a total of 103 signatures on June 10, 2020. The minimum number of qualified

signatures needed was 77.

       9.       Nominating petition candidate Ed King running for House District 34

turned in a total of 93 signatures on June 17, 2020. The minimum number of qualified

signatures needed was 89.

       10.      There have also been two significant signature gathering efforts on two

initiatives within the past year that may provide helpful information at least on the

general rate of qualification and how many signatures could be gathered in-person

directly preceding the pandemic. This information is available on the Division of

Election’s website: http://www.elections.alaska.gov/Core/initiativepetitionstatus.php.

       11.      The number of signatures required to get an initiative on the ballot must

meet three requirements as set forth in AS 15.45.140: (1) “equal in number to 10 percent

of those who voted in the preceding general election; (2) resident in at least three-fourths

of the house districts of the state; and (3) who, in each of the house districts described in

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Declaration of Gail Fenumiai                                                    Page 3 of 5
            Case 3:20-cv-00127-JWS Document 12 Filed 06/29/20 Page 3 of 5
(2) of this subsection, are equal in number to at least seven percent of those who voted in

the preceding general election in the house district.” For the initiatives filed in 2019, the

total number of qualified signatures required was 28,501.

       12.       19AKBE, also known as the Better Elections Initiative, received petition

booklets from the Alaska Division of Elections on October 31, 2019. Initiative sponsors

turned in a total of 40,826 signatures on January 9, 2020. The Division of Elections

verified that there were 36,006 qualified signatures, which equates to a qualification rate

of 88 percent.

       13.       19OGTX, also known as the Fair Share Initiative, received petition

booklets from the Alaska Division of Elections on October 23, 2019. Initiative sponsors

turned in a total of 44,881 signatures on January 17, 2020. The Division of Elections

verified that there were 39,174 qualified signatures, which equates to a qualification rate

of 87 percent.

       14.       Although the Alaska Libertarian Party appears to only be requesting

injunctive relief in the form of a reduction in the number of signatures required or

automatic approval to be placed on the ballot, it is important to understand the short

timeline in which the Division has to act. Because of these short timelines, any extension

of the August 5 deadline is not feasible.

       15.       The Division has to send out the general election ballots to certain

uniformed and overseas voters under the Uniformed and Overseas Citizens Absentee

Voting Act (42 U.S.C. 1973ff et seq.) by September 19, 2020. The Division must send

the ballots to the printer by September 1, 2020 to ensure these legal requirements can be

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Declaration of Gail Fenumiai                                                     Page 4 of 5
         Case 3:20-cv-00127-JWS Document 12 Filed 06/29/20 Page 4 of 5
met. This means the Division only has 26 days to review the petition, in addition to

operating and certifying the primary election and reviewing any nominating petitions that

may come in.

                                          By:     /s/Gail Fenumiai     June 26, 2020
                                                  Gail Fenumiai              Date


Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.


                             CERTIFICATE OF SERVICE

       I certify that on June 29, 2020, the foregoing document was served electronically

on all parties via CM/ECF.

                                          /s/ Margaret Paton-Walsh
                                          Margaret Paton-Walsh
                                          Assistant Attorney General




Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.   Case No. 3:20-cv-00127-JWS
Declaration of Gail Fenumiai                                                 Page 5 of 5
         Case 3:20-cv-00127-JWS Document 12 Filed 06/29/20 Page 5 of 5
